

117 S1647 IS: Enhancing Coast Guard Readiness Act
U.S. Senate
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1647IN THE SENATE OF THE UNITED STATESMay 13, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo authorize an exception to the restriction on construction of Coast Guard vessels in foreign shipyards for certain construction in shipyards in North Atlantic Treaty Organization countries. 1.Short titleThis Act may be cited as the Enhancing Coast Guard Readiness Act.2.Exception to restriction on construction of Coast Guard vessels in foreign shipyards for certain construction in shipyards in North Atlantic Treaty Organization countries(a)In generalSection 1151 of title 14, United States Code, is amended—(1)in subsection (a), by striking subsection (b) and inserting subsections (b) and (c); and(2)by adding at the end the following new subsection:(c)Subsection (a) shall not apply with respect to construction otherwise covered by that subsection if—(1)the foreign shipyard concerned is located in a North Atlantic Treaty Organization country; and(2)the cost of the construction concerned is less than the cost would be if such construction occurred in a domestic shipyard..(b)Conforming amendmentSection 8679(a) of title 10, United States Code, is amended by inserting and section 1151(c) of title 14 after in subsection (b).